EXHIBIT 99.906CERT CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350), the undersigned officers of Mount Vernon Securities Lending Trust (the “Trust”) do hereby certify, to the best of each such officer’s knowledge, that: 1. The N-CSR of the Trust (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of the operations of the Trust. By: /s/Thomas S. Schreier, Jr. Thomas S. Schreier, Jr. President Date: September 6, 2007 By: /s/Charles D. Gariboldi, Jr. Charles D. Gariboldi, Jr. Treasurer Date: September 6, 2007
